By the Court.

Lumpkin, J.
delivering the opinion.
Under the proof, was this case within the 17th section of the statute of frauds ?
The statute requires that the purchaser should “ actually receive” the goods. And although goods are forwarded to him by a carrier by his direction, or delivered abroad on board of a ship chartered by him, still there is no actual acceptance *217to satisfy the act, so long as the buyer continues to have the right, either to object to the quantum at quality of the goods. Chitty on Contracts, 392 ; Story on Contracts, 381, 382, 383; Acebal vs. Levy, 10 Bingham, 376 ; How vs. Palmer, 3 B. & A., 321; Lloyd & Pulliam vs. Wright, Griffith & Co., 20 Ga. Rep. 574.
The case of Button, 3 Bos. & Pull. 582; relied on by-counsel for defendant in error was a mere question, as to what constituted a good delivery; the statute of frauds was not in the case. It consequently does not meet the question now-presented. The decision there was, that a delivery of goods; by the vendor, in behalf of the vendee, to a carrier, not named by the vendee, was a delivery to the vendee. That is, it was; a good delivery to bind the contract, but not a sufficient delivery to take the case out of the statute of frauds, which requires, that the goods should be “ actually received” to come within the meaning of the statute.
Judgment reversed.